DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Claims 1, 3, 9, 11, 17, 28, 30, 32-33, 35-37, 39-40, 42-43, 45-50, 52-53, 55-60, 62, 64-65, 6769, 71-72, 74, 76-78, 80-81, 83-93 are pending and under consideration. The amendment filed on tiled on 05/20/2022 has been entered.
Priority
This application is a division of U.S, Patent Application No. 12/450,943 filed on October 19, 2009 which is a National Phase of PCT Patent Application No PCT/IL2008/000556 having international Filing Date of April 27, 2008, which claims the benefit of priority from U.S. Provisional Patent Application No. 60/307,818 filed on April 18, 2007, therefore the accorded priority is April 18, 2007. 

Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by Amendment
Claims 49-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendment.
Withdrawn//Claim Rejections - 35 USC §103
Claims 1, 3, 17, 28, rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He (Graefe’s Arch Clio Exp Ophthalmol, 231: 737- 742, 1993, previously cited) in view of Shushan (U.S. Patent Application Publication No. 2009/0104695, effective filing date 12/29/2005, previously cited) is withdrawn in view of Shushan does not teach culturing pluripotent stem cells in medium with nicotinamide (NA) and subsequently culturing the same cells in a medium comprising one or more members of the TGFbeta superfamily, wherein the one or more members of the TGFbeta superfamily comprises activin A.
Claims 1, 30, 33, 35-37, rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He (Graefe’s Arch Clio Exp Ophthalmol, 231: 737- 742, 1993, previously cited),  Shushan (U.S. Patent Application Publication No. 2009/0104695, effective filing date 12/29/2005, previously cited) as applied to claims 1, 3, 17, 28 above, and further in view of Sugaya, (WO03/060085) is withdrawn in view of Shushan does not teach culturing pluripotent stem cells in medium with nicotinamide (NA) and subsequently culturing the same cells in a medium comprising one or more members of the TGFbeta superfamily, wherein the one or more members of the TGFbeta superfamily comprises activin A.
Claims 1, 32, are newly rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He (Graefe’s Arch Clio Exp Ophthalmol, 231: 737- 742, 1993, previously cited), Shushan (U.S. Patent Application Publication No. 2009/0104695, effective filing date 12/29/2005, previously cited), Sugaya, (W003/060085 previously recited on record in previous OA) as applied to claims 1, 30, 33-37, above, and further in view of  Lund (Cloning and Stem Cells, 8(34): 189-199, 2006, previously cited), Klimanskaya (WO 2006/0880952, published August 3, 2006, previously cited) is withdrawn in view of Shushan does not teach culturing pluripotent stem cells in medium with nicotinamide (NA) and subsequently culturing the same cells in a medium comprising one or more members of the TGFbeta superfamily, wherein the one or more members of the TGFbeta superfamily comprises activin A.
Claims 9, 11, 39-42, 45-55 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He, Shushan, Sugaya, Lund, Klimanskaya as applied to claims 1, 32, above, and further in view of  Jiang (Investigative Ophthalmology & Visual Science, Vol. 35, No. 13; p 4300-4309, 1994) is withdrawn in view of Shushan does not teach culturing pluripotent stem cells in medium with nicotinamide (NA) and subsequently culturing the same cells in a medium comprising one or more members of the TGFbeta superfamily, wherein the one or more members of the TGFbeta superfamily comprises activin A.
Claims 9, 43 are newly rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He, Shushan, Lund, Klimanskaya, Jiang (Investigative Ophthalmology & Visual Science, Vol. 35, No. 13; p 4300-4309, 1994) as applied to claims 9, 11, 39-42, 45-55 and further in view of Sugaya, (W003/060085 previously recited on record in previous OA) is withdrawn in view of Shushan does not teach culturing pluripotent stem cells in medium with nicotinamide (NA) and subsequently culturing the same cells in a medium comprising one or more members of the TGFbeta superfamily comprises activin A.
Claims 56-62, 64-73, 74, 76-78, 80-85 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He, Shushan, Sugaya, Lund, Klimanskaya as applied to claims 9, 11, 39-40, 55 above, and further in view of Sharma (Acta Ophthalmol. Scand. 1997: 75: 355-363, previously cited) is withdrawn in view of Shushan does not teach culturing pluripotent stem cells in medium with nicotinamide (NA) and subsequently culturing the same cells in a medium comprising one or more members of the TGFbeta superfamily comprises activin A.
Examiner’s note
The examiner called the attorney Katherine Jensen and discussed a proposed examiners’ amendment and send a fax on 09/26/2022 with proposed claim amendments. Ms. Katherine Jensen responded on 09/29/2022 that she discussed the proposed claim amendments with the inventors and did not agree. Ms. Katherine Jensen requested to send an office action. 
Therefore, a rejection is set forth below.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim in line 6 recites “cells cells”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, 11, 17, 28, 30, 32-33, 35-37, 39-40, 42-43, 45-50, 52-53, 55-60, 62, 64-65, 6769, 71-72, 74, 76-78, 80-81, 83-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of treating or slowing the progression of a retinal disease in a human subject in need thereof, said method comprising: 
a) providing a population of mature differentiated human RPE cells in a cell culture, wherein said cells express RPE65 and Bestrophin, and wherein said cells obtained by a method of directed differentiation that comprises; 
(i) culturing human pluripotent stem cells in a medium comprising nicotinamide (NA), and 
(ii) subsequently adding into the medium of step (i) one or more members of the TGF superfamily, wherein the one or more members of the TGF superfamily comprises Activin A, to obtain mature differentiated human RPE cells that express RPE65 and Bestrophin at a level that is between about 3 to 6 times higher than that of RPE cells which were not differentiated in the presence of Activin A,
b) transplanting the mature differentiated human RPE cells of step a) into the subretinal space of the subject’s eye, 
wherein said transplanted cells form sub-retinal RPE graft and, wherein said grafting is effected at the subretinal space of the eye by (1) forming one or more tight junctions and uptake of shed outer segments, (2) an increase in an electroretinography (ERG) response to light flash stimuli, (3) an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness, or (4) an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness and an increase in inner and outer photoreceptor segments (IS+OS), does not reasonably provide enablement for 
providing a composition comprising any differentiated human RPE derived from pluripotent stem cells or a composition comprising a mixed population of differentiated human RPE other than providing a population of mature differentiated human RPE cells expressing RPE65 and Bestrophin at a level that is between about 3 to 6 times higher.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is "undue".
Nature of the Invention.  The independent claim 1 is directed to a method of treating or slowing the progression of a retinal disease or disorder.in a human subject, the method comprising: a) providing a composition comprising differentiated human RPE cells obtained by a method of directed differentiation that comprises (i) culturing pluripotent stem cells in a medium comprising nicotinamide, and (ii) subsequently culturing the same cells in a medium comprising one or more members of the TGF superfamily, wherein the one or more members of the TGF superfamily comprises activin A; and b) transplanting the composition into the subretinal space of the subject's eye, wherein the differentiated human RPE cells are capable of forming one or more tight junctions and uptake of shed outer segments.
The independent claim 9 is directed to a method of treating or slowing the progression of a retinal disease or disorder in a human subject, the method comprising: Page 2 of 21Appl. No. 14/583,838Response to Final Office Action transplanting a composition comprising differentiated human RPE cells into the subretinal space of the subject's eye, wherein the human RPE cells were obtained by a method of directed differentiation that comprises (i) culturing pluripotent stem cells in a medium comprising nicotinamide, and (ii) subsequently culturing the same cells in a medium comprising one or more members of the TGF superfamily, wherein the one or more members of the TGF superfamily comprises activin A; and wherein transplantation of the RPE cell composition results in an increase in an electroretinography (ERG) response to light flash stimuli.
The independent claim 56 is directed to a method of treating or slowing the progression of a retinal disease or disorder in a human subject, the method comprising: transplanting a composition comprising differentiated human RPE cells into the subretinal space of the subject's eye, wherein the differentiated human RPE cells were obtained by a method of directed differentiation that comprises (i) culturing pluripotent stem cells in a medium comprising nicotinamide, and (ii) subsequently culturing the same cells in a medium comprising one or more members of the TGF superfamily wherein the one or more members of the TGF superfamily comprises activin A; and wherein transplantation of the RPE cells results in one or more of, an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness and an increase in inner and outer photoreceptor segments (IS+OS).
The independent claim 74 is directed to a method of treating or slowing the progression of a retinal disease or disorder in a human subject, the method comprising: transplanting a composition comprising differentiated human RPE cells into the subretinal space of the human subject's eye, wherein the differentiated RPE cells are obtained by a method of directed differentiation comprising: (a) culturing human pluripotent stem cells in a medium comprising a nicotinamide to obtain differentiating cells; and (b) culturing said differentiating cells in said medium comprising one or more members of the TGF superfamily to obtain differentiated cells; wherein the one or more members of the TGF superfamily comprises activin A. Further embodiments recite that the composition is transplanted a s suspension of cells.
Breadth of the claims.  Independent claims 1, 9, 56 and 74 broadly encompass a composition comprising a mixed population of mature differentiated human RPE cells mixed with immature differentiated human RPE cells or transitional differentiated human RPE cells for transplanting into the subretinal space of the subject’s eye. 
Guidance of the Specification/The Existence of Working Examples.  The specification regarding step a) (i) more narrowly teaches a composition comprising hSCs-derived RPE cells as in Figures 2A-2F: The RPE differentiation inductive effect of nicotinamide (NA) is not dependent on a specific medium composition. Dark field micrographs of hESC clusters differentiating 12 weeks in KO medium (Fig. 2A) or in Neurobasal medium supplemented with N2, which is substituted after 1 week with DMEM/F12 supplemented with B27 (NN medium) (Fig. 2C). In both media NA augmented the differentiation towards pigmented cells (Fig. 2B, D) though the size of the differentiated hESC-clusters and their total number was smaller with NN medium (white arrows mark pigmented areas within differentiating clusters). At the RNA level, in both media, NA supplementation enhanced the level of expression of MiTF-A and RPE65 (Fig. 2E, and F; respectively) (see page 6).
In addition, regarding step a) (ii) the specification also more narrowly teaches that he effect of members of the TGF superfamily on stem cell differentiation by Activin A. First analyzed was the expression of activin receptors as well as activin A in 2 weeks old clusters. Analysis was performed at this time point since the expression of early eye field markers is emerging at this time and therefore the differentiating cells are probably at a developmental stage parallel to early optic vesicle. It was demonstrated that the expression of the receptors ACTRIB and ACTRIIB was high in the presence of NA in comparison to lack or minor expression when the cells were differentiating without NA (Fig. 11G). Thus NA had an effect on the phenotype of cells differentiating in its presence. Activin A was found to augment differentiation towards RPE fate. Dark field micrographs of hESC-derived clusters differentiating for 4 weeks showed the appearance of pigmented cells at this early stage in the presence of activin (Fig. 11A). It was further shown that in the presence of NA, activin A significantly augmented the differentiation of hESCs towards RPE cells (Figs. 4A-4B, and 11B-11C). The percentage of clusters that included pigmented cells (50.7±6,S_vs 17.7±3,2), as well as the percentage of pigmented cells from the total number of cells (9.9±1.4 vs 2.4±1.2), was significantly higher when differentiation was induced in the presence of activin A as compared to the control cultures supplemented with NA without activin A (Figures 11H and 11I). This result was confirmed with RT-PCR, which showed that activin A treatment significantly increased (over five-fold and over four-fold, respectively) the expression of the markers RPE65 (Fig. 4D) and Bestrophin (Fig. 4E) which are specific to mature RPE-cells. Furthermore, the morphological characteristics of clusters of pigmented cells that developed in the presence of activin A were different. Their pigmentation was darker and they displayed a very clear demarcation from surrounding non-pigmented cells (Fig. 4B). The expression of MiTF-A, a marker which appears earlier during RPE development was not affected by supplementation with activin A. Thus, activin A, which is a member of the TGF superfamily of growth factors, augments the differentiation of hESCs into RPE cells. The supplementation of the activin inhibitor, SB431542, significantly decreased the appearance of pigmented clusters under these conditions (Figs. 11E, and 11H). The effect of activin A on RPE differentiation was studied in various concentrations. The effect was found to be dose dependent with optimal augmenting effect at 140 ng/ml on the percentage of pigmented cells and the expression of RPE markers, Bestrophin (Fig. 11K) and RPE65 (Fig. 11L). In most of the experiments activin A was supplemented for two weeks (weeks 3-4) after the clusters have already differentiated for 2 weeks, since we found that application at this time period was optimal for enhancing RPE differentiation. Given the observation that the expression of markers of early eye development also began after 2 weeks of differentiation (Figs 9A-9L), it appeared that activin augmented the process of eye and RPE development. Moreover, since the percentage of pigmented cells increased by 5-6 folds in the presence of activin A, while the expression of markers of mature RPE cells such as bestrophin increased by about 10 folds, it appears that activin A had an effect on the maturity and phenotype of the cells in addition to its inductive effect. This was supported by the morphological appearance of pigmented cells that were obtained in the presence of activin A as they were darker and with sharp demarcation from surrounding cells (see pages 46 lines 1-31 and p 47 lines 1-14).
Moreover, regarding step b) the specification also more narrowly teaches that the RPE cells may be transplanted in various forms. For example, the RPE cells may be introduced into the target site in the form of cell suspension, or adhered onto a matrix, extracellular matrix or substrate such as a biodegradable polymer or a combination. The RPE cells may also be transplanted together (co-transplantation) with other retinal cells, such as with photoreceptors. Thus, the invention also pertains to a composition comprising hSCs-derived RPE cells obtained by the method of the invention. The composition is preferably such suitable for transplantation into the eye (see page 30 lines 16-27). 
The state of the prior art
It is noted that the working examples in the specification is directed to providing hESC-derived RPE cells culturing the hESC in NA and subsequently in Activin A to obtain mature differentiated human RPE cells that express RPE65 and Bestrophin at a level that is between about 3 to 6 times higher than that of RPE cells, for transplanting the mature differentiated human RPE cells into the subretinal space of the subject’s eye (p 46-47). 
For example, neither the art nor the specification provide specific guidance for a mixed population of mature or immature or transitional RPE cells for transplantation into a subject’s eye other than (i) culturing human pluripotent stem cells in a medium comprising nicotinamide (NA), and  (ii) subsequently adding into the medium Activin A, to obtain mature differentiated human RPE cells that express RPE65 and Bestrophin at a level that is between about 3 to 6 times higher than that of RPE cells which were not differentiated in the presence of Activin A for transplantation due to the unpredictability of marker expression is particularly useful, to circumvent challenges that are associated with image analyses in cultures plates that contain a mixture of cell clusters and with individual cells that are difficult to quantify for proper transplantation (p 46-47).. 
For example, Tabar (Nature Reviews Genetics, 15: 1-11, 2014) notes that hPSC-derived retinal pigment epithelial (RPE) cells for treating macular degeneration were based on injecting dissociated cells, there are extensive efforts to generate sheets of RPE cells to ensure proper organization of these cells following transplantation into the patient’s eye (p 6, 2nd column).  However, the relative requirements for three-dimensional organization are variable (p 7 1st column 1st paragraph). The identification of defined cell types and stages in vitro is an important component of any directed differentiation strategy. Clearly, it is important to define the  expression of cell type-specific markers at both the gene and protein levels. Similarly, it is vital to confirm the absence of markers that should not be expressed in a given cell type. Flow-based quantification of marker expression is particularly useful, as it circumvents the challenges that are associated with image analyses in cultures plates that contain a mixture of cell clusters and with individual cells that are difficult to quantify (p 7 2nd column 2nd paragraph). The potential concern for using human iPSCs is the acquisition of genetic and epigenetic alterations during reprogramming, including mutations in protein-coding regions and evidence of aberrant DNA methylation (p 8 1st column last paragraph).
Therefore, a skilled artisan would have to perform undue experimentation since
(i) to generate sheets of RPE cells to ensure proper organization of these cells following transplantation into the patient’s eye the requirements for three-dimensional organization are variable, 
(ii) it is important to define the  expression of cell type-specific markers at both the gene and protein levels, 
(iii) flow-based quantification of marker expression is particularly useful, to circumvent challenges that are associated with image analyses in cultures plates that contain a mixture of cell clusters and with individual cells that are difficult to quantify, and 
(iv) the concern for using human iPSCs is the acquisition of genetic and epigenetic alterations during reprogramming, including mutations in protein-coding regions and evidence of aberrant DNA methylation.
Regarding the limitations of the wherein clauses of the independent claims 1, 9, 56 and 57, wherein the differentiated human RPE cells are capable of forming one or more tight junctions and uptake of shed outer segments; wherein transplantation of the RPE cell composition results in an increase in an electroretinography (ERG) response to light flash stimuli; wherein transplantation of the RPE cells results in one or more of, an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness and an increase in inner and outer photoreceptor segments (IS+OS); and wherein the one or more members of the TGF superfamily comprises activin A. Further embodiments recite that the composition is transplanted a s suspension of cells respectively, it should be noted that claims 1, 6, 56 and 57 are directed to a product by process method comprising the same steps for producing the same structural cells for transplantation. Thus once these cells are transplanted necessarily have the capacity for (1) forming one or more tight junctions and uptake of shed outer segments, (2) an increase in an electroretinography (ERG) response to light flash stimuli, (3) an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness, or (4) an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness and an increase in inner and outer photoreceptor segments (IS+OS). 
The quantity of experimentation needed
Thus, the specification and art solely provide specific guidance to narrow and specific method of treating or slowing the progression of a retinal disease in a human subject in need thereof, said method comprising: a) providing a population of mature differentiated human RPE cells in a cell culture, wherein said cells express RPE65 and Bestrophin, and wherein said cells obtained by a method of directed differentiation that comprises; (i) culturing human pluripotent stem cells in a medium comprising nicotinamide (NA), and (ii) subsequently adding into the medium of step (i) one or more members of the TGF superfamily, wherein the one or more members of the TGF superfamily comprises Activin A, to obtain mature differentiated human RPE cells that express RPE65 and Bestrophin at a level that is between about 3 to 6 times higher than that of RPE cells which were not differentiated in the presence of Activin A,
Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632